COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


GEOFFREY WILLIAMS
                                                                MEMORANDUM OPINION *
v.     Record No. 1334-09-2                                         PER CURIAM
                                                                  DECEMBER 8, 2009
VIRGINIA EMPLOYMENT COMMISSION AND
 RICHMOND CITY PUBLIC SCHOOLS


                  FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                               Beverly W. Snukals, Judge

                 (Geoffrey T. Williams, pro se, on brief).

                 No brief for appellees.


       Geoffrey Williams appeals the May 19, 2009 decision by the circuit court affirming a

decision by the Virginia Employment Commission (commission). The commission found that

Williams was disqualified for unemployment compensation due to misconduct pursuant to Code

§ 60.2-618(2). We have reviewed the record, the circuit court’s decision, and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion, see Williams v. Virginia Employment Comm’n,

Commission Decision 80534-C (May 30, 2007), as affirmed by the circuit court, see Williams v.

Virginia Employment Comm’n, Case No. CL07-3185 (May 19, 2009). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before this Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.